1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                                ***

9     NATIONSTAR MORTGAGE LLC,                     Case No. 3:15-cv-00375-MMD-CBC

10                                 Plaintiffs,                     ORDER
            v.
11
      HIGHLAND RANCH HOMEOWNERS
12    ASSOCIATION; LVDG LLC SERIES 182;
      DOE INDIVIDUALS I-X, inclusive, and
13    ROE CORPORATIONS I-X, inclusive,

14                              Defendants.

15

16   I.    SUMMARY

17         This dispute arises from the foreclosure sale of property to satisfy a homeowners’

18   association lien. Before the Court is Plaintiff Nationstar Mortgage LLC’s (“Nationstar”)

19   motion for summary judgment (ECF No. 94). The Court has reviewed Defendants

20   Highland Ranch Homeowners Association (“HOA”) and Defendant Airmotive Investments

21   LLC’s (“Airmotive”) responses (ECF Nos. 102, 103) as well as Nationstar’s reply (ECF No.

22   105). For the following reasons, the Court denies Nationstar’s motion for summary

23   judgment.

24   II.   BACKGROUND

25         The following facts are undisputed unless otherwise indicated.

26         Yesenia Hough (“Borrower”) purchased real property (“Property”) located within the

27   HOA at 6943 Chorale Court, Sun Valley, NV 89433 on February 8, 2010. (ECF No. 94-1

28   at 3-4.) The Borrower financed the purchase with a loan (“Loan”) in the amount of
1    $125,681 from Bank of America, N.A. (“BANA”). (Id. at 3.) The Loan was evidenced by a

2    promissory note (“Note”) and secured by a first deed of trust (“DOT”). (See id. at 2-3; ECF

3    No. 94 at 2.) The DOT designates Mortgage Electronic Registration Systems, Inc.

4    (“MERS”) as the nominee beneficiary. (ECF No. 94-1 at 3.)

5           The DOT was assigned to Nationstar in June 2013. (ECF No. 94-2 at 2.)

6           The Borrower failed to pay HOA assessments, and the HOA, through its agent

7    Alessi & Koenig, LLC (“Alessi”), recorded the following notices: (1) notice of delinquent

8    assessment lien on April 17, 2013 (ECF No. 94-4); (2) notice of default and election to sell

9    on July 25, 2013 (ECF No. 94-5); and (3) notice of trustee’s sale on February 12, 2014

10   (ECF No. 94-6).

11          The HOA sold the Property (“HOA Sale”) for $6,200 to LVDG LLC Series 182

12   (“LVDG”). (ECF No. 94-7.) A trustee’s deed upon sale was recorded March 26, 2014. (Id.)

13   LVDG transferred the Property to Airmotive on August 1, 2016. (ECF No. 103 at 7.)

14          Nationstar asserted the following claims in its First Amended Complaint (“FAC”):

15   (1) quiet title/declaratory judgment against LVDG; (2) breach of NRS § 116.1113 against

16   the HOA; (3) wrongful foreclosure against the HOA; and (4) injunctive relief against LVDG.

17   (ECF No. 60 at 6-14.)

18   III.   LEGAL STANDARD

19          “The purpose of summary judgment is to avoid unnecessary trials when there is no

20   dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

21   F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

22   the discovery and disclosure materials on file, and any affidavits “show there is no genuine

23   issue as to any material fact and that the movant is entitled to judgment as a matter of

24   law.” Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). An issue is “genuine” if there is

25   a sufficient evidentiary basis on which a reasonable fact-finder could find for the

26   nonmoving party and a dispute is “material” if it could affect the outcome of the suit under

27   the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). Where

28   reasonable minds could differ on the material facts at issue, however, summary judgment

                                                  2
1    is not appropriate. See id. at 250-51. “The amount of evidence necessary to raise a

2    genuine issue of material fact is enough ‘to require a jury or judge to resolve the parties'

3    differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718 F.2d 897, 902 (9th

4    Cir. 1983) (quoting First Nat’l Bank v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968)). In

5    evaluating a summary judgment motion, a court views all facts and draws all inferences in

6    the light most favorable to the nonmoving party. Kaiser Cement Corp. v. Fishbach &

7    Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

8           The moving party bears the burden of showing that there are no genuine issues of

9    material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once the

10   moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting the

11   motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson,

12   477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings but must

13   produce specific evidence, through affidavits or admissible discovery material, to show

14   that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991),

15   and “must do more than simply show that there is some metaphysical doubt as to the

16   material facts.” Orr v. Bank of Am., 285 F.3d 764, 783 (9th Cir. 2002) (quoting Matsushita

17   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere existence of

18   a scintilla of evidence in support of the plaintiff’s position will be insufficient.” Anderson,

19   477 U.S. at 252.

20   IV.    DISCUSSION

21          Nationstar moves for summary judgment on all its claims arguing that (1) it is

22   entitled to equitable relief and (2) NRS § 116.3116 is facially unconstitutional. (ECF No.

23   94 at 1, 5-15.) The HOA and Airmotive respond that Nationstar is not entitled to equitable

24   relief and that NRS § 116.3116 is constitutional. (ECF No. 102 at 8-15; ECF No. 103 at

25   12-19.) The Court agrees with the HOA and Airmotive and denies Nationstar’s motion for

26   summary judgment.

27   ///

28   ///

                                                   3
1           A.     Equitable Relief

2           The Nevada Supreme Court has held that “courts retain the power to grant

3    equitable relief from a defective foreclosure sale.” Shadow Wood Homeowners Ass’n v.

4    New York Cmty. Bancorp., 366 P.3d 1105, 1110 (Nev. 2016). For instance, a court may

5    set aside a sale where there is inadequacy of price as well as proof of slight evidence of

6    fraud, unfairness, or oppression. Nationstar Mortg., LLC v. Saticoy Bay LLC Series 2227

7    Shadow Canyon, 405 P.3d 641, 643, 648 (Nev. 2017) (also stating inadequacy of price

8    “should be considered with any alleged irregularities in the sale process to determine

9    whether the sale was affected by fraud, unfairness, or oppression”).

10          Adequacy of sales price aside, Nationstar has not demonstrated fraud, unfairness

11   or oppression. Nationstar argues that the HOA Sale was unfair because: (1) all the parties

12   faced massive legal uncertainty; (2) the HOA and Alessi did not explain in their public

13   notices whether they intended to foreclose on the superpriority portion of the lien and

14   whether they intended to extinguish the DOT; (3) the HOA represented in the covenants,

15   conditions, and restrictions (“CC&Rs”) that the foreclosure sale would not extinguish the

16   DOT; and (4) Alessi obstructed Nationstar’s efforts to satisfy the superpriority portion of

17   the lien by effectively demanding payment in its notices that would include subpriority

18   amounts. (ECF No. 94 at 8-9.) The HOA and Airmotive argue that none of these

19   demonstrate fraud, unfairness or oppression. (ECF No. 102 at 13-15; ECF No. 103 at 13-

20   17.)

21          The Court agrees with the HOA and Airmotive. First, the parties were “on more or

22   less equal footing” to the extent that all the parties faced legal uncertainty. (ECF No. 103

23   at 13.) Thus, an atmosphere of legal uncertainty does not show unfairness in this case.

24   Second, at the time of the HOA Sale, NRS § 116.3116 did not require that the notices sent

25   to BANA specifically state that the HOA sought to foreclose on the superpriority portion of

26   ///

27   ///

28   ///

                                                  4
1    its lien.1 See Bank of Am., N.A. v. 583SC LLC, 408 P.3d 548 (Table) n.1, 2017 WL

2    6542454, at *1 n.1 (Nev. 2017) (rejecting this argument). Third, a mortgage protection

3    clause is insufficient evidence of unfairness to warrant setting aside an HOA foreclosure

4    sale. Bank of New York Mellon v. SFR Invs. Pool 1, LLC, No. 2:17-cv-256-JCM-NJK, 2018

5    WL 1002611, at *8 (D. Nev. Feb. 21, 2018). Fourth, Nationstar failed to identify any efforts

6    that it took to satisfy any portion of the HOA lien. (See ECF No. 94 at 3-4, 9; see also ECF

7    No. 103 at 15.)

8           Thus, the Court declines to exercise its equitable powers to set aside the HOA Sale.

9           B.     Constitutionality of NRS § 116.3116

10          Nationstar argues that NRS § 116.3116 is facially unconstitutional because the pre-

11   2015 version of NRS § 116.3116 did not require constitutionally adequate notice. (ECF

12   No. 94 at 10-15.) The HOA and Airmotive argue that NRS § 116.3116 is constitutional as

13   a result of the Nevada Supreme Court’s decision in SFR Invs. Pool 1, LLC v. Bank of N.Y.

14   Mellon, 422 P.3d 1248 (2018) (“SFR II”). (ECF No. 103 at 17-18; ECF No. 102 at 8.) The

15   Court rejects Nationstar’s arguments based on the reasoning set forth in Bank of N.Y.

16   Mellon v. Log Cabin Manor Homeowners Ass’n, No. 2:15-cv-02026-MMD-CWH, 2019 WL

17   302489, at *2-4 (D. Nev. Jan. 23, 2019).

18   V.     CONCLUSION

19          The Court notes that the parties made several arguments and cited to several cases

20   not discussed above. The Court has reviewed these arguments and cases and determines

21   that they do not warrant discussion as they do not affect the outcome of the motions before

22   the Court.

23          It is therefore ordered that Nationstar’s motion for summary judgment (ECF No. 94)

24   is denied.

25   ///

26   ///

27
            1The  Nevada Supreme Court recently found that NRS § 116.31168 incorporates
28   the mandatory notice provisions of NRS § 107.090, which requires notice of the time and
     place of the sale. SFR II, 422 P.3d at 1253.
                                                  5
1           It is further ordered that the parties file supplemental briefs up to ten pages in length

2    within ten days of the date of this order addressing whether judgment should be entered

3    in favor of Defendants. Based on the undisputed evidence and the Nevada Supreme

4    Court’s decision in SFR Investments Pool 1, LLC v. U.S. Bank, N.A., 334 P.3d 408, 419

5    (Nev. 2014), it appears that the HOA Sale extinguished Nationstar’s DOT and that there

6    are no disputed issues for trial.

7           DATED THIS 13th day of March 2019.

8

9
                                                        MIRANDA M. DU
10                                                      UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    6
